DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s information disclosure statement filed 15 December, 2020 is non-compliant, as the Non-Patent Literature provided was not provided in a manner as required by 37 CFR 1.98(a)(2), as they were simply submitted as links to YouTube videos. MPEP 609.04(a).II states that “Published information, such as the visual output of a software program or a video, may be submitted only if reduced to writing, such as in the form of screen shots and/or a transcript. As such the NPL documents provided with the respective IDS have not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 15-18, 20, 22, 23, 25, 26, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cortelyou (US 20180071643 A1), hereafter Cortelyou.
Regarding claim 1, Cortelyou teaches a reactive media system of an amusement attraction, the reactive media system comprising:
A motion control system, comprising:
An animated figure having a body and a set of actuators configured to adjust a figure portion of the body in response to interactive data received from one or more interactive data sources (Fig. 49, animated figure body 590, 0068, mechanical system moves portions of the body); and
A set of trackers coupled to the figure portion of the body (0203, shape tracked by infrared or visible light sensors); and
A media control system, comprising:
A tracking camera configured to generate signals indicative of a current position and a current orientation of the figure portion based on the set of trackers (0205, image sensor 596 detects current shape of inflatable element);
A media controller coupled to the tracking camera and configured to:
Receive the signals indicative of the current position and the current orientation (0205, image sensor detects current shape of inflatable);
Determine the current position and the current orientation based on the signals (0205, image sensor detects current shape of inflatable);
Generate data indicative of images to be projected onto an external surface of the figure portion having the current position and the current orientation (0207, projector system actively produces images to map certain projections onto inflatable object); and
A projector communicatively coupled to the media controller (0207, projector system), wherein the projector is configured to:
Receive the data indicative of the images from the media controller and project the images onto the external surface of the figure portion having the current position and the current orientation (0209, shape and position of inflatable elements are detected by sensors, projector system projects an image onto element depending on details of the inflatable element).

Regarding claim 2, Cortelyou teaches the reactive media system of claim 1, further comprising the one or more the one or more interactive data sources, wherein the one or more interactive data sources is configured to generate the interactive data as input data that is variable over time and responsive to a current state of the animated figure (0203, sensors 22 detect changes to shape of inflatable element).

Regarding claim 3, Cortelyou teaches the reactive media system of claim 1, and further teaches wherein the one or more interactive data sources comprise a guest sensor configured to generate sensor signals indicative of guest input as the interactive data (0115, sensors detect guest activity), wherein the motion control system comprises a figure controller coupled to the guest sensor and the set of actuators ((0115, control system detects presence of a guest via the sensors)), wherein the figure controller is configured to:
Determine the guest input based on the sensor signals from the guest sensors (0115, control system detects presence of a guest via the sensors); and
Generate an interactive response of the animated figure to the guest input; and instruct the set of actuators to perform the interactive response (0115, sensors detect a guest activity, which coordinates inflation or deflation of the inflatable element).

Regarding claim 4, Cortelyou teaches the reactive media system of claim 3, and further teaches wherein the guest sensor comprises a transducer that transmits the sensor signals indicative of the guest input based on monitoring a guest area of the amusement attraction (0115, control system detects a presence of a guest and causes the inflatable tube to deflate in response to detecting an expected presence).

Regarding claim 5, Cortelyou teaches the reactive media system of claim 3, and further teaches wherein the guest sensor comprises an optical transducer, a mechanical transducer, and electro-mechanical transducer, an electro-magnetic transducer, and auditory transducer, a pressure transducer, or a temperature transducer (0115, guests detected by sensors 22, 0203-0205, pressure sensor 592, tension sensor 594, image sensor 596).

Regarding claim 6, Cortelyou teaches the reactive media system of claim 3, comprising a show controller communicatively coupled to the guest sensor and at least one output device disposed within the amusement attraction, wherein the show controller is configured to control the at least one output device to provide an output in conjunction with the interactive response of the animated figure, and wherein the at least one output device comprises a light output device, an audio output device, or both (0115, control system detects presence of a guest via the sensors, 0207, projector system may display images on an inflated object).

Regarding claim 7, Cortelyou teaches the reactive media system of claim 1, comprising the one or more interactive data sources, which comprise a guest sensor configured to detect guest input from a guest of the amusement attraction as the interactive data, and wherein the guest input comprises a position, a movement, or an action of the guest that is detectable by the guest sensor (0115, guest input includes verbal command, movement in a particular manner, movement of the electronic device in a specific motion).

Regarding claim 8, Cortelyou teaches the reactive media system of claim 1, wherein the media control system is configured to project the images onto the external surface of the figure portion without receiving position, velocity, or acceleration information from the set of actuators of the animated figure (0209, shape and position of the inflatable element are detected by the sensors, and projector system projects images).

Regarding claim 9, Cortelyou teaches the reactive media system of claim 1, wherein each tracker of the set of trackers is an active device that is integrated into a power supply circuit of the animated figure and configured to emit an individualized signal, and wherein the tracking camera is configured to receive and distinguish the individualized signal from each tracker of the set of trackers to enable the media controller to resolve the current position and the current orientation of the figure portion (0203 – 0205, suite of sensors, including image sensor, tension sensor, and pressor sensor, used to determine position and orientation of inflatable element).

Regarding claim 10, Cortelyou teaches the reactive media system of claim 1, wherein each tracker of the set of trackers is a passive device that is concealed on or within a surface of the figure portion of the animated figure, and wherein the tracking cameras is configured to visibly distinguish each tracker of the set of trackers to enable the media controller to resolve the current position and the current orientation of the figure portion (0205, image sensors monitor particular portion of the inflatable, and information from multiple image sensors is used to determine the current shape of the inflatable).

Regarding claim 11, Cortelyou teaches the reactive media system of claim 1, wherein the figure portion comprises an actuatable portion of a character that is coupled to a support structure of the character (Fig. 49, inflatable element comprises a character).

Regarding claim 12, Cortelyou teaches the reactive media system of claim 11 wherein the figure portion comprises a head portion, an arm portion, a torso portion, or a leg portion of the body of the animated figure (Fig. 49, character having a head, arms, torso, and legs).

Regarding claim 13, Cortelyou teaches the reactive media system of claim 1, wherein the media control system comprises a plurality of tracking cameras that comprises the tracking camera, and wherein the plurality of tracking cameras is coupled to a camera network device that is coupled to the media controller (0205, image sensors monitor particular portion of the inflatable, and information from multiple image sensors is used to determine the current shape of the inflatable).

Regarding claim 15, Cortelyou teaches a method of operating a reactive media system of an amusement attraction, the method comprising:
Receiving, via a figure controller of an animated figure, interactive data form one or more interactive data sources of the amusement attraction (0203, shape of inflatable dynamically tracked by sensors 22);
Generating, via the figure controller, an interactive response of the animated figure based on the interactive data (0205, control system coordinates flow of fluids to portions of inflatable element based on desired shape or motion); 
Instructing, via the figure controller, actuators disposed within the animated figure to perform the interactive response by moving at least a portion of a body of the animated figure (0205, control system coordinates flow of fluids to portions of inflatable element based on desired shape or motion);
Receiving, via a media controller, sensor feedback indicative of a current position and orientation of the body of the animated figure from a tracking camera coupled to the media controller, wherein the racking camera is configured to sense the current position and orientation based on at least one tracker concealed on the body of the animated figure (0205, image sensors used to detect position of inflatable element);
Generating, via the media controller, a set of images to be projected onto an external surface of the body of the animated figure having the current position and orientation (0209, images projected based on shape and position of the inflatable element based on shape and position); and
Instructing, via the media controller, a projector to contour map the set of images onto the external surface of the body having the current position and orientation (0209, images projected based on shape and position of the inflatable element based on shape and position).

Regarding claim 16, Cortelyou teaches the method of claim 15, wherein the one or more interactive data sources comprise a dedicated game engine of the animated figure, a health status monitoring system of the amusement attraction, a main control system of the amusement attraction, a computing device associated with a technician of the amusement attraction, or a guest sensor disposed within the amusement attraction (115 control system detects presence of a guest via the sensors).

Regarding claim 17, Cortelyou teaches the method of claim 15, wherein the one or more interactive data sources comprise a guest sensor, wherein the interactive data comprises guest input indicative of an active movement of a guest or a passive quality of the guest (0115, guest input includes verbal command, move in a particular manner, move an electronic device in a specific motion).

Regarding claim 18, Cortelyou teaches the method of claim 17, wherein generating the interactive response based on the interactive data comprises:
Analyzing the guest input to determine at elast one aspect of the guest input, wherein the at least one aspect comprises an audible output of the guest, a detectable movement of the guest, or both (0115, guest input includes verbal command, movement in a particular manner, movement of an electronic device in a specific motion); and
Generating the interactive response based on each aspect of the at least one aspect of the guest input in substantially real-time (0115, control system coordinates the inflation or deflation of an inflatable element).

Regarding claim 20, Cortelyou teaches the method of claim 15, wherein generating the set of images to be projected comprises:
Storing, via the media controller, a skeletal model of the animated figure that comprises joints and moveable portions of the animated figure (0207, shape of the inflated figure tracked in real time); 
Updating, via the media controller, the skeletal model based on the sensor feedback from the tracking camera to correspond to the current position and orientation of the animated figure (0207, shape of inflated figure tracked in real time); and
Generating, via the media controller, the set of images to be projected based on the updated skeletal model in substantially real-time (0207, inflatable element has image projected on it based on current determined shape).

Regarding claim 22, Cortelyou teaches a reactive media system of an amusement attraction, the reactive media system comprising:
One or more interactive data sources configured to generate interactive data that is variable over time (0205, image sensors track shape of element in real time); and
A motion control system comprising:
An animated figure disposed within the amusement attraction, wherein the animated figure includes a figure portion that comprises a moveable joint (Fig. 49, 0203, inflatable element having extremities);
A set of actuators disposed within the figure portion and configured to actuate the moveable joint (0068, mechanical system moves portions of the body); and
A figure controller communicatively coupled to the set of actuators and the one or more interactive data sources (0203, control system 40), wherein the figure controller is configured to:
Based on the interactive data from the one or more interactive data sources, determine an interactive response of the animated figure corresponding to a current state of the animated figure, wherein the interactive response comprises actuating the moveable joint (0205, control system coordinates flow of fluids to achieve desired shape or motion); and
Instruct the set of actuators to perform the interactive response (0205, control system coordinates flow of fluids to achieve desired shape); and
A set of trackers coupled to the figure portion of the animated figure, wherein the set of trackers enables a media control system of the reactive media system to project images onto an external surface of the figure portion of the animated figure in synchronization with the interactive response of the motion control system (0207, shape of inflated figure tracked in real time as it is being actuated, images projected onto inflatable element based on size of inflated object).

Regarding claim 23, Cortelyou teaches the reactive media system of claim 22, comprising the media control system, which comprises:
A tracking camera configured to sense a current position and a current orientation of the animated figure based on the set of trackers (0205, image sensors determine shape of the inflatable element);
A media controller coupled to the tracking camera and configured to generate content to be projected onto a portion of the animated figure based on the current position and the current orientation of the animated figure (0207, control system controls the projector system to actively produce images to map projections onto the object); and
A projector coupled to the media controller, wherein the projector is configured to receive data indicative of the content and project the content onto the animated figure having the current position and the current orientation (0207, control system controls the projector system depending on information regarding the size of the object).

Regarding claim 25, Cortelyou teaches the reactive media system of claim 22, wherein the set of trackers includes a first tracker disposed on the moveable joint of the figure portion and a second tracker disposed on a different portion of the animated figure that is distinct from the moveable joint, wherein the set of trackers enable the media control system to determine a current distance between the moveable joint and the different portion of the animated figure (0206, distance between light sensor and inflatable material determined in order to further define shape of inflatable object).

Regarding claim 26, Cortelyou teaches the reactive media system of claim 22, wherein the one or more interactive data sources comprise a guest sensor configured to sense input indicative of an interaction of a guest of the amusement attraction with the animated figure as the interactive data (0115, guest data obtained by sensors 22).

Regarding claim 27, Cortelyou teaches the reactive media system of claim 22, wherein the motion control system comprises an actuatable motion device physically coupled to the animated figure and communicatively coupled to the figure controller (Fig. 48, figure mounted on drones 572, 200, drones 572 operated based on instructions from control system 40), and wherein the interactive response comprises instructing the actuatable motion device to move the animated figure in at least one direction relative to a stage or ground surface of the amusement attraction (200, drones 572 having a flight pattern).

Regarding claim 28, Cortelyou teaches the reactive media system of claim 28, wherein the actuatable motion device comprises an actuatable motion device disposed underneath the animated figure (Fig. 48, figure mounted on top of drones).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cortelyou as applied to claim 1 above, and further in view of Vyas (US 20190302991 A1), hereafter Vyas.
Regarding claim 14, Cortelyou teaches the reactive media system of claim 1, but fails to teach wherein the figure portion of the animated figure comprises a face portion of the body having a movable jaw with at least one degree of freedom onto which the projector is configured to project at least a portion of the images, wherein a portion of the set of actuators is configured to actuate the moveable jaw, and wherein the motion control system is configured to instruct the portion of the set of actuators to actuate the moveable jaw in response to the interactive data.
Vyas, however, does teach wherein the figure portion of the animated figure comprises a face portion of the body having a movable jaw with at least one degree of freedom onto which the projector is configured to project at least a portion of the images (0018, character system carries out gestures including jaw motions), wherein a portion of the set of actuators is configured to actuate the moveable jaw (0019, jaw having actuators 46), and wherein the motion control system is configured to instruct the portion of the set of actuators to actuate the moveable jaw in response to the interactive data (0019, actuators controlled based on input).
Cortelyou and Vyas are analogous because they are in the same field of endeavor, interactive media. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the actuatable jaw of Vyas in order to provide more detail to the interactive figure. The motivation to combine is to ensure that the interactive media is as realistic as possible.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cortelyou as applied to claim 15 above, and further in view of Mayet  (Towards Automatic Visual Fault Detection in Highly Expressive Human-Like Animatronic Faces with Soft Skin), hereafter Mayet.
Regarding claim 19, Cortelyou teaches the method of claim 15, but fails to teach wherein it further comprises:
Determining, via the media controller, a baseline performance assessment of the animated figure based on a first operation of the animated figure at a first time period;
Determining, via the media controller, a current performance assessment of the animated figure based on a second operation of the animated figure at a later, second time period
Comparing, via the media controller, the current performance assessment to the baseline performance assessment; and
Outputting, via the media controller, an alert indicative of a degraded status of the animated figure, in response to determining that the current performance assessment is outside a threshold from the baseline performance assessment.
Mayet, however, does teach wherein it further comprises:
Determining, via the media controller, a baseline performance assessment of the animated figure based on a first operation of the animated figure at a first time period (Page 5, Col. 1, Paragraph 3, expression baseline determined);
Determining, via the media controller, a current performance assessment of the animated figure based on a second operation of the animated figure at a later, second time period (Page 5, Col. 1, Paragraph 3, future scan established);
Comparing, via the media controller, the current performance assessment to the baseline performance assessment (Page 5, Col. 1, Paragraph 3, future scan and baseline scan compared); and
Outputting, via the media controller, an alert indicative of a degraded status of the animated figure, in response to determining that the current performance assessment is outside a threshold from the baseline performance assessment (Page 5, Col. 1, Paragraph 3, problems or decreased expressivity detected based on comparing of baseline to future scan).
	Cortelyou and Mayet are analogous because they are in the same field of endeavor, interactive media. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the performance assessment of Mayet in order to provide a means of detecting degradation. The motivation to combine is to allow the system to detect faults in its own performance.

Regarding claim 21, Cortelyou teaches the method of claim 15, and further teaches wherein the method comprises:
Updating, via the media controller, a skeletal model of the animated figure stored within the media controller (0207, shape of the inflated figure tracked in real time); and
Generating, via the media controller, the set of images to be projected based on the updated skeletal model (0207, inflatable element has image projected on it based on the current shape).
Cortelyou fails to teach, however, wherein it comprises:
Determining, via the media controller, that a particular actuator of the actuators disposed within the animated figure is disabled based on the sensor feedback from the tracking camera; and
Wherein the skeletal model is updated to indicate the actuator is disabled.
Mayet, however, does teach wherein it comprises:
Determining, via the media controller, that a particular actuator of the actuators disposed within the animated figure is disabled based on the sensor feedback from the tracking camera (Page 2, Col. 1, Paragraph 3, faulty actuators detected through visual calibration); and
Wherein the skeletal model is updated to indicate the actuator is disabled (Page 3, Col. 1, Paragraph 3, 3D model of identity, pose, and expression observed, Page 5, Col. 1, Paragraph 4, method determined to detect disconnected linkages).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cortelyou as applied to claim 23 above, and further in view of Linnell (US 20140364787 A1), hereafter Linnell.
Regarding claim 24, Cortelyou teaches the method of claim 21, but fails to teach wherein the projector is configured to move, based on instructions from the media controller, to align with the current position and the current orientation of the animated figure.
	Linnell, however, does teach wherein the projector is configured to move, based on instructions from the media controller, to align with the current position and the current orientation of the animated figure (0156, projector moved such that the image remains projected onto the surface or surfaces as the projection surface moves).
	Cortelyou and Linnell are analogous because they are in the same field of endeavor, projection mapping. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the projector movement of Linnell in order to provide a means of re-orienting the projector. The motivation to combine is to allow the interactive media to be mobile, and to prevent obstruction of the projection on the interactive media.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cortelyou as applied to claim 22 above, and further in view of Proctor (US 20180095607 A1), hereafter Proctor.
Regarding claim 27, Cortelyou teaches the reactive media system of claim 22, but fails to teach wherein the motion control system comprises an additional animated figure portion, and wherein the reactive media system comprises an additional set of trackers coupled to the additional figure portion to enable the media control system to project additional images onto the additional figure portion.
Proctor, however, does teach wherein the motion control system comprises an additional animated figure portion (Fig. 10, projections mapped onto two separate objects), and wherein the reactive media system comprises an additional set of trackers coupled to the additional figure portion to enable the media control system to project additional images onto the additional figure portion (Fig. 10, buildings 304 and 308 differentiated).
Cortelyou and Proctor are analogous because they are in the same field of endeavor, projection mapping. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the multi-object capability of Proctor in order to provide a means of controlling multiple interactive media figures. The motivation to combine is to enable the media control system to control and project onto more than one figure at a time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Siegl (FaceForge: Markerless Non-Rigid Face Multi-Projection Mapping) teaches a method of projection mapping onto an object without using tracking objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664